670 N.W.2d 443 (2003)
In re INTERIM PROCEDURE FOR REMOVAL/APPEAL OF CONCILIATION COURT PROCEEDINGS TO DISTRICT COURT.
Nos. C6-84-2134, CX-89-1863.
Supreme Court of Minnesota.
October 29, 2003.

ORDER
In an opinion filed August 26, 2003, the court of appeals held that the procedure in Minn. R. Civ. P. 4.05 must be used to effect service by mail on the opposing party in order to remove/appeal a case from conciliation court to district court and that compliance with the procedure in Minn. Gen. R. Prac. 521(b) is not effective. Roehrdanz v. Brill, 668 N.W.2d 217 (Minn. App.2003). This court has granted review of that decision. To avoid confusion among the numerous pro se parties who litigate in conciliation court, it is necessary and appropriate to provide interim guidance on the permissible procedure for removal/appeal of a case from conciliation court to district court. By doing so, we express no view on the ultimate outcome of the appeal.
Based upon the files, records and proceedings herein,
IT IS HEREBY ORDERED that effective immediately compliance with either Minn. R. Civ. P. 4.05 or Minn. Gen. R. Prac. 521(b) shall be considered effective service by mail of a demand for removal/appeal from conciliation court to district court, pending final disposition of Roehrdanz v. Brill, 668 N.W.2d 217 (Minn.App.), rev. granted (Minn. Oct. 29, 2003) (No. CX-03-137).
*444 BY THE COURT:
/s/Kathleen A. Blatz Chief Justice